Filed 11/17/22 Estate of Singh CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 Estate of SUKHJINDER                                        2d Civil No. B319677
 SINGH, Deceased.                                         (Super. Ct. No. 19PR-0348)
                                                           (San Luis Obispo County)

 MARISOL CUEVA,

      Petitioner,

 v.

 NIKI HAMIDI,

   Objector, Claimant and
 Appellant;

 IKE M. IQBAL, as Trustee,
 etc.,

      Objector and Respondent.


     Appellant Niki Hamidi appeals from an order granting
Respondent Ike M. Iqbal’s request for discovery sanctions against
her pursuant to Code of Civil Procedure1 section 2033.280,
subdivision (c). We affirm.
            FACTUAL AND PROCEDURAL HISTORY
       Sukhjinder Singh died in 2016. Marisol Cueva filed a
petition to administer the estate. Hamidi, who is Singh’s ex-wife,
objected to the petition and filed a creditor’s claim against the
estate on behalf of herself and her daughter. Hamidi also filed a
petition to administer the estate.
       Iqbal is trustee of Singh’s trust. Iqbal filed a competing
petition to administer the estate. Hamidi objected to the petition.
       In June 2021, Iqbal served Hamidi requests for admission.
A month later, Hamidi filed two “objections” with the trial court,
objecting to the requests as “[overbroad] and unduly burdensome,
irrelevant, repetitive, and frivolous questions that [Iqbal] already
knows the answers to.” She did not answer any of the requests
for admission.
       In August 2021, Iqbal filed a formal request for a discovery
conference, after receiving no response from Hamidi for an
informal conference. After the trial court set a date, Hamidi filed
a declaration in which she asked the court to dismiss the
discovery conference because it “would be a waste of time to have
a premature conference hearing.” Hamidi did not appear at the
discovery conference.
       In February 2022, Iqbal moved for an order that the
requests for admission be deemed admitted. Iqbal also requested
monetary sanctions.



      1 Further unspecified statutory references are to the Code
of Civil Procedure.




                                 2
       A month later, Hamidi filed a late opposition to Iqbal’s
motion, interposing the same objections to the requests for
admission. She asserted that the requests for admission sought
“equally and easily accessed information . . . recorded and filed
since 1992 to current in the same Superior Court of San Luis
Obispo Family court division next to this probate court.
[Counsel] can go to the clerk and access it very easily no need for
discovery . . . .”
       Hamidi did not appear at the hearing on the motion. The
trial court granted Iqbal’s motion and deemed “all of the Requests
for Admissions . . . admitted for her failure and refusal to respond
to them.” It found Hamidi’s objections were “not appropriate
discovery responses, and as such, Hamidi has failed to respond to
the RFAs.” The court also noted that based on Hamidi’s late
opposition to the motion “reiterating that the information sought
by the RFAs may be found in other court filings[, i]t is clear from
her opposition that she has not served formal discovery
responses.”
       The court awarded $6,500 in discovery sanctions in favor of
Iqbal. Iqbal’s counsel originally sought approximately $11,600 in
sanctions, but the court deducted several hours and reduced the
award to approximately $9,500. And because it still found this
amount “high,” the court further reduced the sanction amount to
$6,500, stating, “while monetary sanctions are mandatory . . . ,
they must also be reasonable.”
                           DISCUSSION
                        Noncompliant briefs
       As Iqbal points out in his brief, Hamidi’s opening brief does
not contain a single citation to the record. “Each and every
statement in a brief regarding matters that are in the record on




                                 3
appeal, whether factual or procedural, must be supported by a
citation to the record.” (Lona v. Citibank, N.A. (2011) 202
Cal.App.4th 89, 96-97, fn. 2; see Cal. Rules of Court, rule
8.204(a)(1)(C).) “The claimed existence of facts that are not
supported by citations to pages in the appellate record, or not
appropriately supported by citations, cannot be considered by this
court.” (Mueller v. County of Los Angeles (2009) 176 Cal.App.4th
809, 816, fn. 5.) Because factual assertions in Hamidi’s briefs are
not supported by appropriate reference to the record, we may
disregard them. (Ibid.; Lueras v. BAC Home Loans Servicing, LP
(2013) 221 Cal.App.4th 49, 60.)
       Moreover, Hamidi fails to affirmatively demonstrate error.
An appellant bears the burden of affirmatively demonstrating
error. (Denham v. Superior Court (1970) 2 Cal.3d 557, 564.)
“Whether legal or factual, no error warrants reversal unless the
appellant can show injury from the error.” (City of Santa Maria
v. Adam (2012) 211 Cal.App.4th 266, 286.) “[T]o demonstrate
error, an appellant must supply the reviewing court with some
cogent argument supported by legal analysis.” (Id. at pp. 286-
287.) “[W]e may disregard conclusory arguments that are not
supported by pertinent legal authority or fail to disclose the
reasoning by which the appellant reached the conclusions [they]
want[ ] us to adopt.” (Id. at p. 287.)
       Here, Hamidi’s briefs fail to include cogent legal
arguments, legal analysis, and pertinent legal authority. Thus,
we may disregard her arguments. (See People v. Freeman (1994)
8 Cal.4th 450, 482, fn. 2 [“To the extent [a party] perfunctorily
asserts other claims without development . . . , they are not
properly made, and are rejected on that basis”].) She also raises
arguments and matters not relating to the sanctions order from




                                 4
which she appealed. We disregard matters or arguments outside
the scope of this appeal. (See Unilogic, Inc. v. Burroughs Corp.
(1992) 10 Cal.App.4th 612, 625.)
         We are mindful that Hamidi appears in pro per, but that
does not entitle her to special treatment. (See Rappleyea v.
Campbell (1994) 8 Cal.4th 975, 984-985.) “‘A litigant has a right
to act as [her] own attorney [citation] “but, in so doing, should be
restricted to the same rules of evidence and procedure as is
required of those qualified to practice law before our courts;
otherwise, ignorance is unjustly rewarded.” [Citations.]’” (Doran
v. Dreyer (1956) 143 Cal.App.2d 289, 290.)
         Despite these deficiencies in Hamidi’s briefs, we
nonetheless review the challenge to the sanction order on the
merits.
                              Sanction order
         Code of Civil Procedure section 2033.280 provides: “If a
party to whom requests for admission are directed fails to serve a
timely response, the following rules apply: [¶] . . . [¶] (b) The
requesting party may move for an order that the genuineness of
any documents and the truth of any matters specified in the
requests be deemed admitted, as well as for a monetary sanction
. . . . [¶] (c) The court shall make this order, unless it finds that
the party to whom the requests for admission have been directed
has served, before the hearing on the motion, a proposed response
to the requests for admission that is in substantial compliance
with Section 2033.220. It is mandatory that the court impose a
monetary sanction . . . on the party . . . whose failure to serve a
timely response to requests for admission necessitated this
motion.” (Emphasis added.) We review an order imposing a
discovery sanction for abuse of discretion and reverse only if the




                                  5
court’s action was arbitrary or capricious. (Van v. LanguageLine
Solutions (2017) 8 Cal.App.5th 73, 80.) The judgment is
presumed correct, and we defer to the trial court’s factual
findings and credibility determinations if they are supported by
substantial evidence. (Tucker v. Pacific Bell Mobile Services
(2010) 186 Cal.App.4th 1548, 1562.)
      Here, the trial court did not abuse its discretion in
awarding mandatory monetary sanctions against Hamidi. As
required by section 2033.280, subdivision (c), the trial court
imposed these sanctions as a result of Hamidi’s failure to serve
responses to Iqbal’s requests for admission. Hamidi’s “objections”
to the requests did not comply with section 2033.210 et seq. She
submitted general objections to the entire requests for admission,
stating that the requests were “[overbroad], and unduly
burdensome, irrelevant, repetitive and frivolous questions that
[Iqbal] already knows the answers to.” Hamidi’s objections were
not complete and straightforward, and she did not admit, deny,
or state that she lacked sufficient information or knowledge, as
required by section 2033.220. Moreover, substantial evidence
supports the court’s finding of Hamidi’s failure and refusal to
respond. As the trial court recognized, Hamidi’s late opposition
in which she stated that the information sought “may be found in
other court filings” demonstrated her refusal to respond to the
requests for admission. Thus, the trial court properly deemed the
requests for admission admitted and appropriately imposed
monetary sanctions.
      Moreover, there was no abuse of discretion in setting the
award amount. A trial court has “broad discretion” in setting the
amount of monetary sanctions. (Cornerstone Realty Advisors,
LLC v. Summit Healthcare REIT, Inc. (2020) 56 Cal.App.5th 771,




                                6
789.) “The test for abuse of discretion is whether the trial court’s
decision exceeded the bounds of reason.” (Ibid.) Here, the court
calculated the number of hours Iqbal’s attorneys spent on
reviewing and preparing for the motion and reduced the
requested amount to what it believed was “reasonable.” Hamidi
does not demonstrate that the court “exceeded the bounds of
reason” when setting this amount.
      Iqbal requests that this court instruct the trial court to
revise its sanction award to reflect the attorney’s fees incurred in
opposing this appeal. We decline to do so, but note that our
decision does not preclude Iqbal from later seeking these
attorney’s fees from the trial court.
                          DISPOSITION
      The sanction order is affirmed. Respondent shall recover
costs on appeal.
      NOT TO BE PUBLISHED.




                                      BALTODANO, J.


We concur:



             GILBERT, P. J.



             YEGAN, J.




                                  7
                    Tana L. Coates, Judge

           Superior Court County of San Luis Obispo

               ______________________________


     Niki Hamidi, in pro. per., for Objector, Claimant and
Appellant.
     Andre, Morris & Buttery and James C. Buttery for Objector
and Respondent.